DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20060272665) in view of Babaev (US 20130125916).  
Claims 1, 6, 15, and 19: Yamamoto discloses a hair care device "for enhancing the penetration of a hair treatment composition into the hair" [0023] and a hair treatment composition constitutes "a topical" (see abstract). And the device is used after the composition has been applied to the hair [0023], which means the device is "enhancing uptake of the topical composition in the hair". The hair care device comprising: a handle formed by a pair of clamps (see Fig 2) with a series of comb teeth (70) projecting from an end of the handle, and an ultrasound generator in the form of a drive current [0025] that drives a piezoelectric, or ultrasound generating, transducer (20) [0025] (or an array of multiple transducers [0028] distributed between the clamps), which generates ultrasound at a frequency anywhere from 500kHz to 10MHz [0025] and at a power of 0.1-5 W/cm2 and 0.1 -5 W/cm2 overlaps with applicant's range of 2-100 W/cm2. Therefore, the ultrasound generator generates ultrasound at a frequency of 500 kHz to 10MHz with the intensity of the ultrasound generated being in the range of 0.1-5W/cm2. The at least one ultrasound transducer has a topical contact surface that applies ultrasound to the hair and the topical on the hair during use (see Figs 2-3).
Yamamoto discloses the invention essentially as claimed except for the ultrasound frequency exceeding 15MHz and a topical delivery unit being integrated into the device for applying the topical to the hair simultaneously with the ultrasound. 

Claims 2-3: Modified Yamamoto teaches the ultrasound generator applying ultrasound in the range prescribed by Babaev, which is 15kHz-40MHz and that overlaps with and almost entirely encompasses applicant’s claimed range of 20-50MHz and includes a series of frequencies greater than 20MHz. So modified Yamamoto teaches these limitations as outlined above with the proposed modification.
Claims 7, 16, and 20: Yamamoto teaches the device comprising a controller for controlling the ultrasonic vibration element and therefore its "intensity” [0008], as well as the ultrasound being delivered in “pulses” [0029] that are controlled by the controller [0029] meaning the controller is also controlling the “duty cycle” of the ultrasound and that these pulses must either be fixed by the controller or variable. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20060272665) in view of Babaev (US 20130125916) as applied to claim 1 above and further in view of Yahnker (US 20110108053).
Claim 4: modified Yamamoto discloses the invention essentially as claimed except for the duty cycle of the ultrasound generator being between 1-50%. Yahnker, however, teaches providing ultrasound hair styling devices with duty cycles that can be reduced by 50% [0060] in order to control operation of the ultrasound transducer based on various desired styling parameters. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the ultrasound 
Claim 5: modified Yamamoto discloses the invention essentially as claimed except for the duty cycle of ultrasound generator not exceeding 12.5%; however, applicant indicates that “preferably the predetermined duty cycle is in a range between 1% and 50%” (Page 6, paragraph 3) and is not for any particular reason nor does it solve any problems. Therefore, it would have been an obvious matter of design choice to modify the hair styler of modified Yamamoto by providing it with a reduced duty cycle of less than 12.5%, since the applicant has not disclosed that this particular reduction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the duty cycle prescribed by modified Yamamoto.
Response to Arguments

In view of the appeal brief filed 3/31/21, PROSECUTION IS HEREBY REOPENED. As set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACQUELINE T JOHANAS/          Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                              

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that Thumma (WO 2017017236) is prior art available under 35 U.S.C. 102(a)(2), but is disqualified under 35 U.S.C. 102(b)(2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	
	

	

/JACQUELINE T JOHANAS/          Supervisory Patent Examiner, Art Unit 3772